Exhibit 10.1 

 

DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT is made as of May [●], 2017 (the “Agreement”), by and
between Sports Field Holdings, Inc., a Nevada corporation (the “Company”), and
Tom Minichiello, an individual with an address at 1416 Kallien Avenue,
Naperville, Illinois 60540 (the “Director”).

 

WHEREAS, the Company appointed the Director on May [●], 2017 and desires to
enter into an agreement with the Director with respect to such appointment; and

 

WHEREAS, the Director is willing to accept such appointment and to serve the
Company on the terms set forth herein and in accordance with the provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.                  Position. Subject to the terms and provisions of this
Agreement, the Company shall cause the Director to be appointed, and the
Director hereby agrees to serve the Company in such position, upon the terms and
conditions hereinafter set forth, provided, however, that the Director’s
continued service on the Board of Directors of the Company (the “Board”) after
the next annual stockholders’ meeting shall be subject to approval by a majority
of the Company’s stockholders.

 

2.                  Duties. (a) During the Directorship Term (as defined
herein), the Director shall make reasonable business efforts to attend all Board
meetings, serve on appropriate subcommittees as reasonably requested by the
Board, make himself available to the Company at mutually convenient times and
places, attend external meetings and presentations, as appropriate and
convenient, and perform such duties, services and responsibilities, and have the
authority commensurate to such position.

 

      (b)       The Director will use his reasonable best efforts to promote the
interests of the Company. The Company recognizes that the Director (i) is or may
become a full-time executive employee of another entity and that his
responsibilities to such entity must have priority and (ii) sits or may sit on
the board of directors of other entities. Notwithstanding the same, the Director
will use reasonable business efforts to coordinate his respective commitments so
as to fulfill his obligations to the Company and, in any event, will fulfill his
legal obligations as a Director. Other than as set forth above, the Director
will not, without the prior notification to the Board, engage in any other
business activity which could materially interfere with the performance of his
duties, services and responsibilities hereunder or which is in violation of the
reasonable policies established from time to time by the Company, provided that
the foregoing shall in no way limit his activities on behalf of (i) any current
employer and its affiliates or (ii) the board of directors of any entities on
which he currently sits. At such time as the Board receives such notification,
the Board may require the resignation of the Director if it determines that such
business activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.

 



 1 

 



 

3.                  Compensation.

 

      (a)                Stock Options. The Director shall receive, upon
execution of this Agreement, provided the Director is continuing to serve as a
director of the Company, a non-qualified stock option to purchase up to two
hundred thousand (200,000) shares of the Company’s common stock at an exercise
price per share equal to $1.00. Such options shall be exercisable for a period
of five years from the date of granting. The options shall vest in equal amounts
over a period of two (2) years at the rate of twenty-five thousand (25,000)
shares per fiscal quarter on the last day of each such quarter, commencing in
the first fiscal quarter of 2017. Notwithstanding the foregoing, if the Director
ceases to be a member of the Board at any time during the two (2) year vesting
period for any reason (such as resignation, withdrawal, death, disability or any
other reason), then any un-vested options shall be irrefutably forfeited. Vested
options shall remain exercisable for a period of five years after the date of
granting. Vested options shall remain the property of the Director even if the
Director ceases to be a member of the Board for any reason at any time after the
two year vesting period. In the event of the Director’s death or incapacitation,
Director’s heirs and assigns shall have full rights to exercise the Director’s
vested stock options during the period of five years after the date of granting
of such options. 

 

      (b)               Cash. The Director shall be paid One Thousand ($1,000)
Dollars for each Board meeting that the Director attends in person (rather than
via telephone or other remote access).

 

      (c)                Independent Contractor. The Director’s status during
the Directorship Term shall be that of an independent contractor and not, for
any purpose, that of an employee or agent with authority to bind the Company in
any respect. All payments and other consideration made or provided to the
Director under this Section 3 shall be made or provided without withholding or
deduction of any kind, and the Director shall assume sole responsibility for
discharging all tax or other obligations associated therewith.

 

      (d)               Expense Reimbursements. During the Directorship Term,
the Company shall reimburse the Director for all reasonable out-of-pocket
expenses incurred by the Director in attending any in-person meetings, provided
that the Director complies with the generally applicable policies, practices and
procedures of the Company for submission of expense reports, receipts or similar
documentation of such expenses. Any reimbursements for allocated expenses (as
compared to out-of-pocket expenses of the Director) must be approved in advance
by the Company.

 

4.                  Directorship Term. The “Directorship Term,” as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earlier of the date of the next annual stockholders meeting and the
earliest of the following to occur:

 



 2 

 

 

 

      (a)                the death of the Director;

 

      (b)               the termination of the Director from his membership on
the Board by the mutual agreement of the Company and the Director;

 

      (c)                the removal of the Director from the Board by the
majority stockholders of the Company; and

 

      (d)               the resignation by the Director from the Board.

 

5.                  Director’s Representation and Acknowledgment. The Director
represents to the Company that his execution and performance of this Agreement
shall not be in violation of any agreement or obligation (whether or not
written) that he may have with or to any person or entity, including without
limitation, any prior or current employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any officer, director, employee,
stockholder, representative or agent of the Company or any of their respective
affiliates with regard to this Agreement.

 

6.                  Director Covenants.

 

      (a)                Unauthorized Disclosure. The Director agrees and
understands that in the Director’s position with the Company, the Director has
been and will be exposed to and receive information relating to the confidential
affairs of the Company, including, but not limited to, technical information,
business and marketing plans, strategies, customer information, other
information concerning the Company’s products, services, promotions,
development, financing, expansion plans, business policies and practices, and
other forms of information considered by the Company to be confidential, and
proprietary and in the nature of trade secrets. The Director agrees that during
the Directorship Term and thereafter, the Director will keep such information
confidential and will not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of
the Company; provided, however, that (i) the Director shall have no such
obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to the Director
in the course or otherwise as a result of the Director’s position with the
Company during or prior to the Directorship Term, provided that the Company
shall retain such materials and make them available to the Director if requested
by him in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his defense in
the litigation and (ii) the confidentiality of the materials is preserved to the
reasonable satisfaction of the Company.

 



 3 

 



 

      (b)               Non-Solicitation. During the Directorship Term and for a
period of three (3) years thereafter, the Director shall not interfere with the
Company’s relationship with, or endeavor to entice away from the Company, any
person who, on the date of the termination of the Directorship Term and/or at
any time during the one year period prior to the termination of the Directorship
Term, was an employee or customer (including those reasonably expected to be a
customer) of the Company or otherwise had a material business relationship with
the Company.

 

      (c)                Remedies. The Director agrees that any breach of the
terms of this Section 6 would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law. The Director
therefore also agrees that in the event of said breach or any threat of breach,
the Company shall be entitled to an immediate injunction and restraining order
to prevent such breach and/or threatened breach and/or continued breach by the
Director and/or any and all entities acting for and/or with the Director,
without having to prove damages or paying a bond, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, but not limited
to, the recovery of damages from the Director. The Director acknowledges that
the Company would not have entered into this Agreement had the Director not
agreed to the provisions of this Section 6.

 

      (d)               The provisions of this Section 6 shall survive any
termination of the Directorship Term, and the existence of any claim or cause of
action by the Director against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements of this Section 6.

 

7.                  Indemnification. The Company agrees to indemnify the
Director for his activities as a member of the Board as set forth in the
Director and Officer Indemnification Agreement attached hereto as Exhibit A.

 

8.                  Non-Waiver of Rights. The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party hereto of any of the provisions hereof shall in no way be construed to be
a waiver of such provisions or to affect either the validity of this Agreement
or any part hereof, or the right of either party hereto to enforce each and
every provision in accordance with its terms. No waiver by either party hereto
of any breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

 

9.                  Notices. Every notice relating to this Agreement shall be in
writing and shall be given by personal delivery, overnight delivery or by
registered or certified mail, postage prepaid, return receipt requested; to:

 



  If to the Company:           Sports Field Holdings, Inc.     4320 Winfield
Road, Suite 200     Warrenville, Illinois 60555     Attn: Jeromy Olson    
Telephone: (978) 914-7570

 



 4 

 



 

        with a copy (which shall not constitute notice) to:          

Lucosky Brookman LLP

    101 Wood Avenue South, 5th Floor    



  Woodbridge, New Jersey 08830

    Attn: Joseph M. Lucosky, Esq.     Telephone: (732) 395-4400     Facsimile:
(732) 395-4401         If to the Director:           Tom Minichiello     1416
Kallien Avenue     Naperville, Illinois 60540     Telephone: _______________

  

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.

 

10.              Binding Effect/Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns, as applicable. Notwithstanding the
provisions of the immediately preceding sentence, neither the Director nor the
Company shall assign all or any portion of this Agreement without the prior
written consent of the other party.

 

11.              Entire Agreement. This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.

 

12.              Severability. If any provision of this Agreement, or any
application thereof to any circumstances, is invalid, in whole or in part, such
provision or application shall to that extent be severable and shall not affect
other provisions or applications of this Agreement.

 

13.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to the principles of conflict of laws. All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined in
any court in the State of New York and   the parties hereto hereby consent to
the jurisdiction of such courts in any such action or proceeding; provided,
however, that neither party hereto shall commence any such action or proceeding
unless prior thereto the parties have in good faith attempted to resolve the
claim, dispute or cause of action which is the subject of such action or
proceeding through mediation by an independent third party.

 



 5 

 

 

 

14.              Legal Fees. The parties hereto agree that the non-prevailing
party in any dispute, claim, action or proceeding between the parties hereto
arising out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute if the Director’s position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

 

15.              Modifications. Neither this Agreement nor any provision hereof
may be modified, altered, amended or waived except by an instrument in writing
duly signed by the party to be charged.

 

16.              Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

 

17.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

 

[-Signature Page Follows-]

 



 6 

 



 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

 



SPORTS FIELD HOLDINGS, INC.         By:       Jeromy Olson     Chief Executive
Officer        

DIRECTOR

              TOM MINICHIELLO, an individual        

 

 

 

 

 

[Signature page to Director Agreement]



 7 

 

 



 

EXHIBIT A

 

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

 

(attached)

 

 

 

 

 



[Exhibit A to Director Agreement]





 8 

 

 

 

 